     Case: 3:18-cv-00073-SA-JMV Doc #: 159 Filed: 01/27/21 1 of 13 PageID #: 1357




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

CHRISTOPHER ELLIS, ROBERT SCHMITZ,                                                     PLAINTIFFS
and GREGORY SURBECK, on behalf of
themselves and all others similarly situated

V.                                                      CIVIL ACTION NO. 3:18-CV-73-SA-JMV

BAPTIST MEMORIAL HEALTH CARE
CORPORATION                                                                            DEFENDANT

                           ORDER AND MEMORANDUM OPINION

       Christopher Ellis, Robert Schmitz, and Gregory Surbeck, on behalf of themselves and all

others similarly situated, filed their Complaint [1] against Baptist Memorial Health Care

Corporation in this Court on March 26, 2018, alleging violations of the Fair Labor Standards Act.

Now before the Court is the Defendant’s Motion [140] for Summary Judgment. The issues are

fully briefed and are ripe for review.

                               Factual and Procedural Background

       The named Plaintiffs were formerly employed by the Defendant at its Oxford, Mississippi

location from January 2015 through November 2017.1 They operated as emergency medical teams

consisting of a combination of emergency medical service drivers, emergency medical technicians,

and paramedics. The Plaintiffs generally worked either two 24 -hour shifts per workweek or four

12-hour shift per workweek. Regardless of the specific shifts the Plaintiffs worked, they allege that

the Defendant failed to compensate them for the total 48 hours worked each week. Therefore, they




1
 The Plaintiffs’ employment ended once the Defendant began contracting with a third party to obtain the
services previously provided by the Plaintiffs.
    Case: 3:18-cv-00073-SA-JMV Doc #: 159 Filed: 01/27/21 2 of 13 PageID #: 1358




argue that they were not properly paid for the overtime hours they worked during the relevant time

period, allegedly in violation of the FLSA.2

        On April 5, 2018, the Plaintiffs filed a Motion [6] for conditional certification of the

collective action, asserting that the Defendant maintains an unlawful policy of refusing to

compensate the Plaintiffs for certain overtime hours unless the Plaintiffs show they were out on a

call, in the ambulance, or performing some other job duty described by the Defendant because the

Defendant characterizes the unpaid hours as “downtime.” The Plaintiffs claim they were often

discouraged from challenging or requesting the payment of certain hours. On February 27, 2019,

this Court entered an Order [41] conditionally certifying this case as a collective action. The Court

then entered a supplemental Order [48] approving the Plaintiffs’ notice form and allowing them to

notify potential opt-in Plaintiffs. Opt-in Plaintiffs were then found at the Defendant’s Oxford, New

Albany, Calhoun City, and Columbus locations. Through the present Motion [140], the Defendant

seeks summary judgment, specifically requesting that this Court find that the Plaintiffs are not

entitled to overtime pay based on the Motor Carrier Act exemption.

                                    Summary Judgment Standard

        Summary judgment is warranted when the evidence reveals no genuine dispute regarding

any material fact, and the moving party is entitled to judgment as a matter of law. FED. R. CIV. P.

56(a). The rule “mandates the entry of summary judgment, after adequate time for discovery and

upon motion, against a party who fails to make a showing sufficient to establish the existence of



2
 The backpay calculations will differ for each Plaintiff only because of the specific schedules and hours
worked, the amount of any other overtime compensation the Defendant has paid, and the regular rate and
overtime pay for the Plaintiffs. The Plaintiffs include the following information in their Complaint [1]:
Christopher Ellis was employed as an emergency medical technician for five years with an hourly rate of
$12.50 per hour. Robert Schmitz was employed as a paramedic for five years with an hourly rate of $23.22
per hour. Gregory Surbeck was employed as a paramedic for three years with an hourly rate of $16.97 per
hour.


                                                   2
    Case: 3:18-cv-00073-SA-JMV Doc #: 159 Filed: 01/27/21 3 of 13 PageID #: 1359




an element essential to that party’s case, and on which that party will bear the burden of proof at

trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986).

          In reviewing the evidence, factual controversies are to be resolved in favor of the non-

movant, “but only when . . . both parties have submitted evidence of contradictory facts.” Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994). When such contradictory facts exist, the

Court “may not make credibility determinations or weigh the evidence.” Reeves v. Sanderson

Plumbing Products, Inc., 530 U.S. 133, 150, 120 S. Ct. 2097, 147 L. Ed. 2d 105 (2000) (internal

citations omitted).

          The moving party “bears the initial responsibility of informing the district court of the basis

for its motion, and identifying those portions of [the record] which it believes demonstrate the

absence of a genuine issue of material fact.” Celotex, 477 U.S. at 323, 106 S. Ct. 2548. The

nonmoving party must then “go beyond the pleadings” and “designate ‘specific facts showing that

there is a genuine issue for trial.’” Id. at 324, 106 S. Ct. 2548 (citation omitted). “Mere ‘conclusory

allegations, speculation, [or] unsubstantiated assertions are inadequate to satisfy the nonmovant's

burden.’” Pree v. Washington County Board of Supervisors, 2018 WL 522776 at *6 (N.D. Miss.

Jan. 23, 2018) (citing Chen v. Ochsner Clinic Foundation, 630 Fed. Appx. 218, 222-23 (5th Cir.

2015) (citing Douglass v. United Services Automobile Association, 79 F.3d 1415, 1429 (5th Cir.

1996)).

                                        Analysis and Discussion

          The Plaintiffs aver that the Defendant violated the Fair Labor Standards Act by failing to

pay the Plaintiffs their proper compensation of time and a half for all work done in excess of their

forty-hour workweeks as is required under that Act. See 29 U.S.C. § 207 (a)(1). However, the




                                                    3
       Case: 3:18-cv-00073-SA-JMV Doc #: 159 Filed: 01/27/21 4 of 13 PageID #: 1360




Defendant contends that the Motor Carrier Act exemption applies and precludes the Plaintiffs’

FLSA claim.

         Under the MCA exemption, “[t]he provisions of section 207 of this title shall not apply

with respect to – (1) any employee with respect to whom the Secretary of Transportation has power

to establish qualifications and maximum hours of service pursuant to the provisions of section

31502 of Title 49.” 29 U.S.C. § 213(b)(1). Further, the Secretary of Transportation has jurisdiction

“over transportation by motor carrier and the procurement of that transportation, to the extent that

passengers, property, or both, are transported by motor carrier – (1) between a place in – (A) a

State and a place in another State; and … (2) … on a public highway.” 49 U.S.C. § 13501(1)(A),

(2).

         The Department of Labor and the Department of Transportation were intended to have two

distinct, separate jurisdictions under their related acts – the FLSA and the MCA, respectively –

such that their jurisdictions would not overlap. Smith v. F-M Ambulance Service, Inc., 914 F. Supp.

359, 361 (D. N.D. 1995) (citing Morris v. McComb, 332 U.S. 422, 437-38, 68 S. Ct. 131, 138, 92

L. Ed. 44 (1947)). The MCA exemption helps to maintain this separation and will exist as long as

the Secretary of Transportation has authority to regulate certain employees. Id. (citing Morris, 322

U.S. at 434, 68 S. Ct. at 137)).

         The Defendant argues that the Plaintiffs fall under the jurisdiction of the Department of

Transportation as opposed to the Department of Labor, based on the language of the MCA

exemption, because they transported patients on public highways and in interstate commerce.

Additionally, the Defendant argues that the Department of Transportation’s administrative rulings

and/or regulations, are only to be applied when Congress’s language is ambiguous which, the

Defendant argues, is not the case here. Thus, the issues before this Court are: (1) whether the MCA




                                                 4
    Case: 3:18-cv-00073-SA-JMV Doc #: 159 Filed: 01/27/21 5 of 13 PageID #: 1361




exemption should be applied in this case; and (2) whether this Court should grant any deference

to the Department of Transportation’s administrative rulings and/or regulations in making its

determination.

       Arguing that the MCA exemption applies, the Defendant relies in large part on the

reasoning in Benson, where the Sixth Circuit found that “[s]ince the [Motor Carrier Act] exemption

is phrased in terms of ‘power to regulate,’ the fact that the Secretary of Transportation has not

actually attempted to regulate appellant or other ambulance services specifically is not significant

in determining whether the Motor Carriers Act (sic) contemplates such regulation.” Benson v.

Universal Ambulance Service, Inc., 675 F.2d 783, 785 (6th Cir. 1982) (citing Morris, 332 U.S.

422, 68 S. Ct. 131). In other words, the Defendant argues that even if the Secretary of

Transportation chooses not to practice its authority over ambulance services, the statute only

requires the Secretary of Transportation to have power to so regulate and that having the ability to

make such a choice shows that the Secretary of Transportation still has the ultimate authority to

regulate ambulance services.

       The Plaintiffs rely on decisions from the Ninth and Eleventh Circuits, which, more recently

than the Sixth Circuit decision, addressed this same issue and determined that the MCA exemption

does not apply to ambulance workers. The Ninth Circuit found in Jones that the Secretary of

Transportation adopted the administrative decision of the Interstate Commerce Commission (now,

and hereinafter referred to as, the Department of Transportation) in Lonnie W. Dennis,

consequently making the FLSA the applicable law for ambulance workers’ overtime claims. Jones

v. Giles, 741 F.2d 245, 249 (9th Cir. 1984) (citing Lonnie W. Dennis, 63 M.C.C. 66, 70 (1954); 40

Fed. Reg. 50,677 (1975); 42 Fed. Reg. 60,080 (1977)). Both the Ninth and Eleventh Circuits have

relied on Dennis, wherein the Department of Transportation determined that ambulance services




                                                 5
    Case: 3:18-cv-00073-SA-JMV Doc #: 159 Filed: 01/27/21 6 of 13 PageID #: 1362




were not meant to fall under the authority of the Interstate Commerce Act. Lonnie W. Dennis, 63

M.C.C. 66. In Dennis, the Department of Transportation focused its analysis on public policy

reasons, specifically that ambulances need to be able to take whatever paths necessary, regardless

of any operating restrictions, in order to work during emergency situations. Id. at 70. The

Department of Transportation held, “[w]e, therefore, are of the opinion that the Interstate

Commerce Act was not intended to confer jurisdiction upon this Commission to regulate the

operation of carriers transporting corpses or operating an ambulance service in interstate or foreign

commerce.” Id.

       The Ninth Circuit was ultimately unpersuaded by the Sixth Circuit’s decision in Benson.

In Benson, the Sixth Circuit relied on Duffy, a case from the District Court of the Western District

of Michigan. The Ninth Circuit found that this reliance on Duffy was unfounded as Duffy held that

it is the FLSA, not the MCA, that applies to ambulance services. Id. (citing Benson, 675 F.2d at

786 (quoting Duffy v. Oele, 274 F. Supp. 307, 311 (W.D. Mich. 1967))). The Ninth Circuit in Jones

went on to opine “[w]e do not believe that the Motor Carriers Act (sic), rather than the FLSA,

applies to ambulance services. We also note that the Eighth Circuit has implied that the FLSA

applies to ambulance services. Thus, we hold that ambulance services are not subject to the Motor

Carriers Act (sic).” Id. at 250 (citing Mitchell v. Williams, 420 F.2d 67 (8th Cir. 1969)). As a result,

the Ninth Circuit in Jones found that although it is the Department of Transportation’s

responsibility as opposed to the Department of Labor’s responsibility to interpret MCA

exemptions, “[o]nce a certificate of exemption is in existence, the carrier is removed from MCA

jurisdiction until the certificate is revoked or conditioned.” Id. at 249 (internal citations omitted).

In other words, once the Department of Transportation makes a determination that a particular

carrier does not fall within its control, that determination remains in place until the Department of




                                                   6
    Case: 3:18-cv-00073-SA-JMV Doc #: 159 Filed: 01/27/21 7 of 13 PageID #: 1363




Transportation reverses course on that issue. The Defendant argues that the fact that the

Department of Transportation can reinstate authority, either because a condition in a certificate so

allows or by revoking a certificate, supports its claim that the Secretary of Transportation still has

ultimate authority over ambulance workers.

       The Eleventh Circuit, however, also distinguished the Benson holding and explained its

reasoning as follows:

               In light of the Department of Transportation’s long practical
               experience in this field, we agree with its analysis in Lonnie W.
               Dennis that Congress did not intend the jurisdiction of the Motor
               Carrier Act to extend to the provision of transportation for
               ambulance services. We note that the Ninth Circuit in Jones v. Giles
               reasoned along the same lines in concluding that a privately owned
               ambulance and paramedic service did not fall within the section
               13(b)(1) exemption. The Jones court specifically distinguished the
               reasoning of Benson v. Universal Ambulance Serv., Inc. in which
               the Sixth Circuit held that a private ambulance service was subject
               to the jurisdiction of the Motor Carrier Act and that its employees
               therefore could not have the benefit of the overtime provisions of
               section 7(a). We believe that not only did the Sixth Circuit
               misconstrue the structure of the Motor Carrier Act in reaching this
               conclusion for the reasons noted by the Ninth Circuit, it also did not
               consider the Department of Transportation’s own interpretation of
               the Act as applied to ambulance services.

Spires v. Ben Hill County, 980 F.2d 683, 687 (11th Cir. 1993) (citing Jones, 741 F.2d 245; Benson,

675 F.2d 783) (additional citations omitted).

       Additionally, after Benson was decided, the Department of Transportation’s Federal

Highway Administration adopted a regulation providing that “[t]he transportation of human

corpses or sick and injured persons” is not subject to the Motor Carrier Act. 49 C.F.R. § 390.3(f)(4)

(1998). In a decision issued shortly after the regulation was adopted, the District Court for the

Northern District of Ohio determined that the regulation contradicted the Sixth Circuit’s decision

in Benson. Trocheck v. Pellin Emergency Medical Service, Inc., 61 F. Supp. 2d 685, 691 (N.D.




                                                  7
    Case: 3:18-cv-00073-SA-JMV Doc #: 159 Filed: 01/27/21 8 of 13 PageID #: 1364




Ohio 1999). As a result, the Ohio district court gave deference to the regulation in making its

determination regarding the inapplicability of the MCA. Id. at 691-92 (citing Chevron, U.S.A., Inc.

v. Natural Resources Defense Council, Inc., 467 U.S. 837, 862-65, 104 S. Ct. 2778, 81 L. Ed. 2d

694 (1984); Sharondale Corp. v. Ross, 42 F.3d 993, 998 (6th Cir. 1994); Benson, 675 F.2d 783).

       Ultimately, the District Court for the Northern District of Ohio relied on prior case law in

various circuits in holding that the MCA does not apply to ambulance workers. Id. at 692 (citing

Spires, 980 F.2d at 687 (“Congress did not intend the jurisdiction of the Motor Carrier Act to

extend to the provision of transportation for ambulance services.”); Jones, 741 F.2d at 250 (“[W]e

hold that ambulance services are not subject to the Motor Carriers Act (sic), and are therefore

subject to the FLSA[.]”); Bayles v. American Medical Response of Colorado, Inc., 937 F. Supp.

1477, 1484 (D. Colo. 1996) (holding that the regulation exempting transportation of human

corpses or sick and injured persons from coverage under the Motor Carrier Act (MCA) exempted

an ambulance service from all requirements of the MCA, so that an ambulance service was subject

to the FLSA and did not fall within the “motor carrier exemption”); Smith, 914 F. Supp. at 362

(“[A]mbulance services are not subject to the Department of Transportation’s jurisdiction under

the Motor Carrier Act. Therefore, because F-M Ambulance is not entitled to an exemption under

29 U.S.C. § 213(b)(1), it is subject to the provisions of the FLSA, including overtime

compensation.”)). See also Byers v. Care Transport Inc., 2015 WL 5608287 at *8, n. 12 (E.D.

Mich. September 24, 2015) (“Plaintiff urges the Court to extend this reasoning [that vehicles

involved in the transportation of human corpses should be exempt from the Secretary of

Transportation’s regulation] to [the defendant’s] business, despite the fact that it is unquestionably

different in nature from an emergency ambulance service, which can provide medical care in




                                                  8
    Case: 3:18-cv-00073-SA-JMV Doc #: 159 Filed: 01/27/21 9 of 13 PageID #: 1365




addition to transportation and requires the freedom of flexible emergency transportation. The Court

declines to make such an extension.”).

        Although the Defendant argues that the statutes in this case are clear in giving the

Department of Transportation authority over ambulance services, the case law cited above does

not support that contention. In fact, courts have interpreted the statutes and regulations to

determine that the MCA was not intended to extend to ambulance services. Further, when there is

any ambiguity, it is the Court’s goal to follow Congress’s intent, “as we presume ‘that Congress,

when it left ambiguity in a statute administered by an agency, understood that the ambiguity would

be resolved, first and foremost, by the agency, and desired the agency (rather than the courts) to

possess whatever degree of discretion the ambiguity allows.’” Contender Farms, L.L.P. v. U.S.

Dept. of Agriculture, 779 F.3d 258, 268 (5th Cir. 2015) (quoting City of Arlington, Tex. v. Federal

Communications Commission, 569 U.S. 290, 296, 133 S. Ct. 1863, 1868, 185 L. Ed. 2d 941

(2013)). This Court is of the opinion that were there no ambiguities in Congress’s intent in the

MCA and FLSA and how those statutes relate to ambulance services, then there would not be a

number of cases, as were cited above, that found contrary to the Defendant’s argument. Stated

differently, the Court rejects the Defendant’s assertion that the statutes themselves are

unambiguous.

        As such, this Court will now turn to the Defendant’s second argument: whether deference

should be granted to administrative regulations and/or rulings when interpreting the pertinent

statutes in this case.

        In making this argument, the Defendant asserts that the Spires and Jones courts erroneously

relied on Lonnie W. Dennis, claiming that Dennis itself was wrongly decided, did not cite to any

intervening congressional action or statutory text for its decision, and relied on practical and policy




                                                  9
   Case: 3:18-cv-00073-SA-JMV Doc #: 159 Filed: 01/27/21 10 of 13 PageID #: 1366




reasons for its decision when Congress had already made a public policy decision to grant the

Department of Transportation jurisdiction to regulate ambulance services. Specifically, the

Defendant argues that both Spires and Jones were incorrect in finding that the Department of

Transportation specifically chose to adopt the Dennis holding. Further, the Defendant argues that

Congress was clear in the MCA that it intended for the Department of Transportation, not the

Department of Labor, to have authority over ambulance services because, as the Defendant argues,

these services affect interstate commerce. The Defendant has made that conclusion the crux of its

argument: Congress was clear in the MCA – motor carriers of which a substantial part of their

work affects interstate commerce, fall under the MCA as opposed to the FLSA. The Defendant

further asserts that when Congress is clear, little deference should be given to any regulatory

authority.

       The Defendant persists that any regulations or administrative decisions, including the

Dennis decision and 49 C.F.R. § 390.3(f)(4), a codified federal regulation which states, “[u]nless

otherwise specifically provided, the rules of this subchapter do not apply to – [t]he transportation

of human corpses or sick and injured persons,” carry no weight here because it is Congress, not

the administrative bodies themselves, that determines the administrative body’s jurisdiction. This

argument, however, is overly generalized and misses the mark.

       This Court acknowledges the general proposition that statutes are more authoritative than

regulations and/or administrative rulings. See Dhuka v. Holder, 716 F.3d 149, 154 (5th Cir. 2013)

(citing Chevron, 467 U.S. at 842, 104 S. Ct. 2778) (“Deciding whether deference is due begins

with an examination of whether there is ambiguity in the statute; if there is, the agency’s

explanation must be a reasonable one.”). However, the Court finds that the Defendant’s contention

here – specifically, that the pertinent statutes are unambiguous and, therefore, that no discretion




                                                10
   Case: 3:18-cv-00073-SA-JMV Doc #: 159 Filed: 01/27/21 11 of 13 PageID #: 1367




should be given to the Department of Transportation – misses the mark. In fact, this contention

runs directly contrary to previous judicial decisions which have specifically acknowledged the

ambiguity in the MCA. The District Court of North Dakota addressed the ambiguities in the

relevant statutes in this case when it reasoned:

               In light of the Department of Transportation’s long practical
               experience in this field and the fact that Congress has chosen not to
               disturb the Department’s longstanding interpretation of the statute,
               the court agrees with the analysis and conclusion of Lonnie W.
               Dennis that Congress did not intend the jurisdiction of the Motor
               Carrier Act to extend to coverage of ambulance services. The court
               agrees with the Ninth and Eleventh Circuits and holds that
               ambulance services are not subject to the Department of
               Transportation’s jurisdiction under the Motor Carrier Act…. The
               court is mindful of the April 29, 1991 letter form the Secretary of
               Transportation, Samuel K. Skinner, to the Honorable Byron L.
               Dorgan, Untied States House of Representatives, in which he
               expresses the view that ambulance drivers fall within the FLSA
               exception. While the court gives considerable deference to agency
               determinations, the letter is not entitled to the force and effect of law
               as it cannot be equated with other interpretations by the Department
               of Transportation or its agencies. The letter may be relevant at some
               future time in determining possible liquidated damages under the
               FLSA.

Smith, 914 F. Supp. at 362.

       As previously noted, this Court finds that the relevant statutes in this case are ambiguous.

As a result, this Court will consider the Department of Transportation’s regulations in addition to

the statutes in order to arrive at its ultimate decision. See Bayles, 937 F. Supp. at 1485 (“The

regulations, history and purpose of the MCA read in pari materia point to the conclusion that

ambulance services are not subject to the MCA.”)

       Although the Defendant argues that the Department of Transportation has authority over

ambulance services despite its decision not to exercise such authority, this Court finds, as have

other courts, that Spires and Jones did not misplace their reliance on Dennis. Rather, those cases




                                                   11
    Case: 3:18-cv-00073-SA-JMV Doc #: 159 Filed: 01/27/21 12 of 13 PageID #: 1368




acknowledged the Department of Transportation’s decision to allow the Department of Labor to

regulate ambulance services as opposed to extending its own authority to ambulance services.

While the Department of Transportation might be able to transfer the power to regulate ambulance

services back to itself, this Court will give deference to the Secretary of Transportation’s currently

binding interpretation of the MCA as it relates to its own jurisdiction. See Jones, 741 F.2d at 249

(internal citation omitted) (“Once a certificate of exemption is in existence, the carrier is removed

from MCA jurisdiction until the certificate is revoked or conditioned.”). As a result, such services

fall under the Department of Labor, and the FLSA is applicable in this case.3

        Nevertheless, even if the Court accepted the Defendant’s argument, summary judgment

would still be improper. Ultimately, the Sixth Circuit in Benson, the case upon which the

Defendant most heavily relies, did not reach a finding as to whether all the particular plaintiffs in

that case fell under the Department of Transportation’s or Department of Labor’s authority.

Benson, 675 F.2d at 786-87. Instead, the Court remanded the case for further fact-finding to

determine whether the MCA was applicable, specifically, as to whether “‘a substantial part’ of the

activities of the individual employee affect safety of operation in interstate commerce.” Id.

(quoting 29 U.S.C. § 207; citing Pyramid Motor Corp. v. Ispass, 330 U.S. 695, 67 S. Ct. 954, 91

L. Ed. 1184 (1947)). The Sixth Circuit noted in Benson, that in order for the MCA to apply, a party

must show more than the fact that the employer has a blanket “substantial effect on interstate

commerce.” Id. at 786. Instead, a party must show that the employer is “(1) a carrier (2) in interstate

commerce.” Id. In reaching this conclusion, the Benson court relied on previous case law which




3
  The Court also finds telling the fact that Congress has not intervened in any way by amending the
applicable statutes. In other words, the Court finds Congress’s failure to act in this field indicative of its
intent.


                                                     12
    Case: 3:18-cv-00073-SA-JMV Doc #: 159 Filed: 01/27/21 13 of 13 PageID #: 1369




stated that “[a]mbulance service is traditionally considered a part of the transportation industry.”

Id. (quoting Duffy, 274 F. Supp. at 311).4

        Therefore, even if this Court would have found the statutes in this case to be unambiguous,

the question would have then become whether the Defendant has provided enough information to

show that a substantial part of the Plaintiffs’ work affected interstate commerce such that the MCA

exemption would not apply. Like the Benson court, this Court finds that whether a substantial part

of the Plaintiffs’ work affected interstate commerce is a question for the jury and cannot be

determined at the summary judgment stage based upon the evidence presented by the Defendant

through its Motion.

                                                Conclusion

        For the reasons fully discussed above, the Defendant’s Motion for Summary Judgment

[140] is DENIED. It is SO ORDERED on this 27th day of January, 2021.




                                                           /s/ Sharion Aycock
                                                                 UNITED STATES DISTRICT JUDGE




4
  While the Duffy court stated that ambulance services are traditionally a part of the transportation industry,
the court in that case came to the ultimate decision that Congress chose not to exempt ambulance services
from the FLSA and that, as a result, the FLSA was applicable in that case. This Court also notes that,
although the Defendant in this case makes the argument that little deference should be given to regulatory
authorities, the Duffy court relied on Opinion Letters from the Wage and Hour Administrator in arriving at
its decision that ambulance services are part of the transportation industry. See Duffy, 274 F. Supp. at 311.
Thus, by relying on Benson and its reference to Duffy earlier, the Defendant relied on case law that has not
only acknowledged regulatory authorities but has also granted them great deference in arriving at its
ultimate conclusions.


                                                      13
